DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/22 has been entered.

Claim Status
3.  The amendment, filed 07/21/22, has been entered.  Claims 1, 3-7, 9-13, 15-20, 26-27, and 29-32 are pending and under examination. Claims 2, 8, 14, 21-25, and 28 are cancelled. Claims 30-32 are newly added. Claims 1, 9, 11, and 12 are amended.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 08/17/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/21/22:
The rejection of claim 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 3 at paragraph 5, is moot in light of Applicant’s cancellation thereof.
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 4 at paragraph 7, is withdrawn in light of Applicant’s amendments to independent claim 1.
The rejection of claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtiss et al. 2016 (US 2016/0199467), found on page 6 at paragraph 10, is withdrawn in favor of the rejections set forth below. 


New Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.  Claims 9, 10 and 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 9 recites the limitation "the protective antigens" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “protective antigens” has been removed from independent claim 1.
Claim 10 recites the limitation "the Ichthyophthirius multifiliis protective antigen" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the requirement for the antigen to be from Ichthyophthirius has been removed from independent claim 1.
Claim 32 is indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for phrases (e.g. see line 2), raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification is required to ascertain the metes and bounds of these claims.  The Office suggests the use of commas or semicolons.
	
	New Rejection: Claim Rejections – 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.  Claim 5 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As amended, claim 1 requires the Edwardsiella piscicida (i.e. the bacterium) to have a regulated delayed lysis in vivo phenotype. Dependent claim 5 also requires the bacterium to be capable of regulated cell lysis; therefore, dependent claim 5 does not appear to further limit claim 1 because newly amended claim 1 already has this requirement.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

New Rejection: Claim Rejections - 35 USC § 103
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.  Claims 1, 3-7, 11-13, 15-20, 26-27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss et al. 2015 (US 9,045,742) in view of Clark et al. 2006 (US 7,026,156).
Curtiss teaches vaccine compositions comprising antibiotic sensitive, non-auxotrophic, recombinant Edwardsiella bacteria capable of regulated delayed lysis, regulated delayed attenuation, and regulated delayed expression of codon-optimized, heterologous antigens that constitutes a balanced-lethal system for biological containment (e.g. column 4, lines 59-67; column 19, lines 20-25 and section D; Examples 2, 3, 4, and 9; and Curtiss claims 1, 7 and 14; meeting limitations found in instant claims 1, 5, 13, 26, 27 and 32).  Curtiss teach the recombinant, attenuated, non-auxotrophic Edwardsiella bacterium displays regulated delayed attenuation, wherein the bacterium comprises a chromosomally integrated regulatable promoter operably linked to a nucleic acid sequence encoding an attenuation protein, such that transcription of the nucleic acid sequence encoding the attenuation protein occurs in a permissive environment, but ceases in a non-permissive in vivo environment; wherein the bacterium elicits an immune response against a fish pathogen other than Edwardsiella in a host; wherein the fish pathogen is a bacterial, viral, fungal or parasitic pathogen of fish; wherein the bacterium is capable of the regulated expression of at least one heterologous nucleic acid encoding an antigen, wherein the bacterium comprises at least one chromosomally integrated nucleic acid sequence encoding a repressor; wherein the bacterium is capable of regulated cell lysis (i.e. leads to death for a single-celled organism; and leads to delivery of a bolus of antigen thereof); wherein the bacterium comprises at least one chromosomally integrated nucleic acid sequence encoding a repressor operably linked to a regulatable promoter, and a vector, including plasmid vectors, comprising at least one nucleic acid sequence encoding an antigen of interest operably linked to a promoter regulated by the repressor, such that the expression of the nucleic acid sequence encoding the antigen is repressed during in vitro growth of the bacterium, but the bacterium is capable of high level expression of the nucleic acid sequence encoding the antigen in a host (e.g. Curtiss claims 1-8; and also see column 5, lines 60-67; column 17, section D; and column 18, lines 45-55; meeting limitations found in instant claims 1, 3-5, 7, 11, 13, 26, 27, 30 and 32).  Curtiss teach regulated programmed cell lysis comprising conditional-lethal murA mutation by replacing the chromosomal murA promoter with the araC PBAD activator-promoter; and that strains with the mutation were dependent on addition of arabinose in all growth media and lyse in the absence of arabinose due to inability to synthesize the peptidoglycan cell wall layer (e.g. Example 4; FIG. 1; meeting limitations found in instant claims 6, 17, and 32).  Curtiss teach that when the nucleic acid sequence encoding the repressor is not expressed during growth of the recombinant bacterium in the host, the expression of the nucleic acid sequence encoding the antigen would be at a high level (e.g. column 17, lines 5-12; meeting limitations found in instant claims 11 and 32). Curtiss teach the bacterium will eventually lyse (i.e. die) thereby delivering high levels of the antigen (i.e. a bolus) to the host (e.g. see column 2, lines 64-67; meeting limitations found in instant claims 17, 26, 27, and 32). Curtiss teach the bacterium further comprises other modifications including a asdA mutation and/or mutations that modify the bacterium’s ability to produce constituents of the peptidoglycan layer of their cell walls (e.g. column 10, lines 50-65; column 21, lines 1-15; meeting limitations found in instant claims 6, 12, 27, and 32). Curtiss teach wherein the bacterium comprises at least one mutation selected from the group consisting of Ρcrp11::ΤΤ araC PBAD crp; Pfur70::TT araC PBAD fur; PinsA40::TT araC PBAD insA or gne-25; esrB80; relA50::araC PBAD lacl ΤΤ; asdA02::TT araC Ρbad c2; and ΡmurA60::TT araC PBAD murA (e.g. see Curtiss claims 10-13; meeting limitations found in instant claim 12). Curtiss teaches vaccine compositions are useful for inducing a protective immune response in fish, including channel catfish, against one or more bacterial pathogens, including bacterial, viral, fungal and parasitic pathogens, other than Edwardsiella (e.g. column 4, lines 59-67; Example 10; and Curtiss claims 2, 3 and 5; meeting limitations found in instant claims 3, 4, 13, 15, 16, 19 and 20).  Curtiss teach methods of eliciting a protective immune response comprising administering the bacterium in a vaccine composition (e.g. see Curtiss claims 14-19; meeting limitations found in instant claims 15 and 16).  Curtiss teach vaccine compositions for fish used in aquaculture wherein bath/oral administration is preferred (e.g. column 22, lines 5-11; column 23, lines 30-44; Example 5; meeting limitations found in instant claims 18, 19 and 20). Curtiss teach balanced-lethal vector-host system that are complemented in vaccine bacterium strains, in addition to other mutations that do not impose any auxotrophic requirements for nutrients (column 22, lines 25-35; meeting limitations found in claims 1, 13 and 27). 
Therefore, the difference(s) between the prior art and the invention is that Curtiss does not teach Edwardsiella piscicida (see independent claims 1, 26, 27 and 32). 
	However, Choe teaches infectious diseases are a major issue in fish farming and live attenuated vaccines are preferred for some types of infections (e.g. page 244, left column).  Choe teaches administration of an avirulent and immunogenic, genetically-modified Edwardsiella piscicida with a deletion of the crp gene (i.e. crp; see abstract and sections 2.2-2.3). Choe teaches crp is art-recognized as a global regulator of the expression of a gene encoding various virulence factors in many bacteria (e.g. page 243, introduction). Choe demonstrated their concepts using modified E. piscicida cells (CK216) that were injected into goldfish (i.e. a farmed, freshwater teleost fish) via intraperitoneal route and that the fish immunized elicited IgM responses with about 80% of goldfish surviving a lethal dose of virulent E. piscicida (i.e. a protective immune response), supporting the potential for E. piscicida CK216 to serve as a live attenuated vaccine in aquaculture (e.g. abstract and sections 2.8, 3.1). Choe teaches a live attenuated vaccine is capable of inducing both humoral and cell-mediated immune responses and leads to long term adaptive protection against a pathogen of interest (e.g. page 244, left column).  With regards to the limitation(s) of piscine-restricted, Gram-negative, and capable of invasion into, or infecting, marine and fresh-water fish species; it is noted that these are all interpreted as functional properties of the Edwardsiella piscicida per se; see MPEP 2112.01.
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the genetically engineered Edwardsiella vaccine vector taught by Curtiss, by substituting Edwardsiella piscicida, thereby arriving at the claimed invention, in order to provide a live attenuated vaccine for fish in aquaculture facilities, as taught by Choe. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because a live attenuated vaccine vector, such as Edwardsiella piscicida, was capable of inducing both humoral and cell-mediated immune responses which would lead to long term adaptive protection against targeted pathogens, as taught by Choe. The person of ordinary skill in the art would have had a reasonable expectation of success because Curtiss already demonstrated genetically modified Edwardsiella bacteria were useful to deliver protective antigens to, and elicit protective immune responses in, farmed fish; and Choe already demonstrated Edwardsiella piscicida was similarly useful as a vaccine vector for fish in aquaculture. Therefore, the combination leads to expected (i.e. predictable) results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill.; emphasis added. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a product (and method of using the product) that differs from the claimed invention by the substitution of a known element (i.e. substitution of the Edwardsiella species used); the substituted element (i.e. Edwardsiella piscicida) was already known and was already shown to function as a vaccine vector; therefore, no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one Edwardsiella bacterium for another Edwardsiella bacterium with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


New Rejection: Claim Rejections - 35 USC § 103
15.  Claims 9, 10, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss et al. 2015 (US 9,045,742) and Choe et al. 2017 (Fish Shellfish Immunology 68:243-250) as applied to claims 1, 3-7, 11-13, 15-20, 26-27, 30, and 32 above, and further in view of Clark et al. 2006 (US 7,026,156).
	The teachings of Curtis and Choe are outlined above. Therefore, the difference between the prior art and the invention is wherein protective antigens are from the fish parasite, Ichthyophthirius multifiliis (i.e. the etiological agent of Ich). 
	However, Clark teaches Ichthyophthirius causes “Ich” or “White Spot Disease” under conditions of intensive aquaculture leading to high morbidity and mortality and significant financial losses to fish growers (e.g. column 1, lines 30-50).  Clark teaches similar methods and compositions for inducing immune responses in fish comprising nucleic acids encoding i-antigens from Ichthyophthirius multifiliis delivered via attenuated bacterial vectors including Edwardsiella sp. (e.g. column 4, lines 42-60; column 14, lines 25-30). Clark teaches antigens may be codon optimized in favor of the host’s codon usage (e.g. column 14, lines 50-59). Clark teaches the antigens include IAG48 (e.g. see Figure 7).  Clark teaches the expression vector includes a promoter sequence operably linked to the sequence encoding the antigen (e.g. column 19, lines 55-58). Clark teaches methods for eliciting a protective immune response comprising administration of the compositions via bath immersions (e.g. column 15, lines 1-5; and Examples 9 and 10). Clark teaches vaccinating farmed teleost fish (e.g. see lines 46-60). Clark teaches compositions may also be formulated for oral administration (column 14, lines 10-16).  Clark teaches an effective vaccine against Ich would be of great benefit to the aquaculture industry (e.g. column 4, lines 35-40).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the genetically engineered Edwardsiella vaccine vector taught by Curtiss and Chloe, by substituting Ichthyophthirius multifiliis antigens, thereby arriving at the claimed invention, in order to provide a live attenuated vaccine against a known infectious parasite which was particularly problematic for fish in aquaculture facilities, as taught by Choe and Clark. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because under conditions of intensive aquaculture, infectious diseases such as “Ich” would lead to high morbidity, mortality and significant financial losses, as taught by Clark; and a live attenuated vaccine vector, such as Edwardsiella piscicida, was capable of inducing both humoral and cell-mediated immune responses which would lead to long term adaptive protection against the targeted pathogen, as taught by Choe. The person of ordinary skill in the art would have had a reasonable expectation of success because Curtiss already demonstrated genetically modified Edwardsiella bacteria were useful to deliver protective antigens to, and elicit protective immune responses in, farmed fish; Choe already demonstrated Edwardsiella piscicida was similarly useful as a vaccine vector for aquaculture; and Clark already demonstrated Ichthyophthirius multifiliis antigens delivered via Edwardsiella bacteria protected fish in aquaculture facilities. Therefore, the combination leads to expected results (i.e. predictable) because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a product (and method of using the product) that differs from the claimed invention by the substitution of known elements (i.e. substitution of the Edwardsiella species used; and substitution of the antigen to deliver); the substituted elements (i.e. Edwardsiella piscicida and Ichthyophthirius antigens) were already known and were already shown to function as vaccine vectors and protective antigens, respectively; therefore, no change in the function of the substituted elements occurred; and one of ordinary skill in the art would be capable of substituting one bacterium and/or antigen for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
16. In the interest of compact prosecution, previously made arguments against the combination of these three references will be addressed.

17. Applicant argues:
Claim 1 includes a multitude of properties of E. piscicida that include attributes unique to E. piscicida and not shared by other Edwardsiella species plus a listing of four phenotypic attributes that are each defined in the specification (for example, antibiotic-sensitive, piscine-restricted, Gram-negative, capable of invasion into marine- and fresh- water fish species). Applicant respectfully submits that this detailed description should differentiate from the cited prior art, in addition to supporting a variety of uses (Remarks, page 10).

Applicant respectfully notes that the species Edwardsiella piscicida of the Edwardsiella genus was only recognized as a separate species in 2013 and that Curtiss was filed May 28, 2010 which pre-dates the recognition of E. piscicida by several years. The E. piscicida species, therefore, could not have been envisaged by the disclosure of Curtiss. Therefore, it would not have been possible for the skilled artisan to combine the teachings of Clark and Choe with Curtiss (which did not envisage E. piscicida as a separate species when filed) with a reasonable expectation of success and/or without undue experimentation.


Response to Arguments
18.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to argument A, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Choe explicitly teach the use of Edwardsiella piscicida; therefore, this argument is not persuasive because Choe teach the same species as claimed, and used for substantially the same purpose as claimed. For example, Choe teach using Edwardsiella piscicida for providing a live attenuated vaccine capable of inducing both humoral and cell-mediated immune responses and leading to long term adaptive protection against a pathogen of interest. Accordingly, especially for claims that do not require Ich antigens, it remains the Office’s position that, the prior art (Curtiss) teaches a product and method of us that differ from the claimed invention by the substitution of a known element (i.e. substitution of the Edwardsiella species used); and that substituted element (i.e. Edwardsiella piscicida) was already known and was already shown to function similarly as a vaccine vector.  Thus, the substitution of the element would lead to predictable results because no change in the function of the substituted elements occurred and substituting one bacterium of the Edwardsiella genus, for another from that same genus, would not be beyond the skill of the ordinary artisan; see KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007).
	With regards to argument B, Applicant acknowledges that Edwardsiella piscicida was recognized as a distinct species as early as 2013. Therefore, an ordinary artisan would indeed recognize E. piscicida before the effective filing date of the claimed invention in 2018. Thus, the argument is not persuasive because novelty and/or obviousness is/are not evaluated at the time of the primary reference (i.e. Curtiss), but rather are assessed at the time of filing (i.e. what was known before the effective filing date of the claimed invention). Therefore, it remains the Office’s position that it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the genetically engineered Edwardsiella vaccine vector taught by Curtiss, by substituting Edwardsiella piscicida bacteria and Ichthyophthirius multifiliis antigens, thereby arriving at the claimed invention, in order to provide a live attenuated vaccine using a known vector (i.e. E. piscicida) and a known antigen (i.e. i-antigens from Ichthyophthirius multifiliis) against a known infectious parasite which was particularly problematic for fish in aquaculture facilities, as taught by Choe and Clark.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
19. No claims are allowed.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

August 30, 2022